Citation Nr: 0830383	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for a disorder of the 
left ring finger.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  COPD was not shown in service or for many years 
thereafter.  The veteran's COPD is not related to his active 
duty service.  

2.  A disorder of the left ring finger is not currently 
shown.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, claimed as COPD, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  A disorder of the left ring finger was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in November 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  With respect to 
the Dingess requirements, this letter also provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a disorder of 
the left ring finger because there is no competent evidence 
to satisfy any of the criteria discussed above.  There is no 
medical evidence diagnosing a current disability, nor is 
there evidence of an in-service injury or disease.  As such, 
a medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met 
upon additional examination.  The veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, he received a VA medical examination 
for his COPD in June 2008, and VA has obtained these records 
as well as VA outpatient treatment records VA.  

Significantly, VA received correspondence from the veteran in 
July 2008 indicating that he had no additional evidence in 
support of his claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Entitlement to Service Connection for COPD

The veteran contends that he is entitled to service 
connection for COPD.  According to the veteran's March 2007 
notice of disagreement (NOD), he believed that his current 
diagnosis of COPD is a direct result of the pneumonia he 
suffered during his military service.  However, the medical 
evidence does not support the veteran's contention.  As such, 
the Board finds that service connection is not warranted for 
the veteran's COPD.  

At the outset, the Board recognizes that the veteran was, in 
fact, treated for pneumonia during his military service.  
According to the service treatment records, he was admitted 
in February 1956 exhibiting symptoms of an elevated 
temperature, infiltrate in the lungs, and a chronic cough.  
Numerous tests were performed and he was diagnosed with 
pneumonia, primary atypical.  

The veteran was discharged to duty approximately two weeks 
later.  A review of the remaining service treatment records 
shows that he did not again seek treatment for a respiratory 
disorder during his military service.  According to the 
October 1958 separation examination, his lungs and chests 
were normal at the time of separation.  

There is no medical evidence of record of the veteran seeking 
treatment for a respiratory condition after military service 
until November 2005.  Outpatient treatment records indicate 
that he was being treated for COPD with an inhaler at this 
time.  The record is therefore silent of any complaints of or 
treatment for a respiratory condition from February 1956 
until November 2005.  

The veteran was afforded VA examination in June 2008.  
According to the VA examiner, it was less likely than not 
that the veteran's current respiratory disorder is a result 
of his military service.  The examiner noted that there was 
no evidence of a chronic pulmonary condition occurring until 
1996.  This is approximately 38 years after the veteran's 
separation from service.  As such, the examiner concluded 
that a correlation between the veteran's current respiratory 
disorder and his military service could not be found.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

Next, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

Even assuming that a chronic pulmonary disorder was 
identified as early as 1996, as referenced y the VA 
examination (although not shown in the evidence of record 
until 2005), the absence of competent evidence of 
symptomatology related to a respiratory disorder for nearly 
40 years after separation from service weighs against a 
finding that the veteran's current COPD was a result of his 
military service.

Entitlement to Service Connection for a Disorder of the Left 
Ring Finger

The veteran contends that he is entitled to service 
connection for a disorder of the left ring finger.  He noted 
in his March 2007 notice of disagreement that this disorder 
began when a hydraulic jack landed on his left ring finger 
during his military service.  However, upon review of the 
record, the Board concludes that service connection is not 
warranted.  

Significantly, there is no medical evidence indicating that 
the veteran has ever had a disability of the left ring 
finger, and the veteran's service treatment records are 
entirely void of any treatment for or complaints of a left 
ring finger disorder.  

According to the veteran's October 1958 separation 
examination, his upper extremities were normal upon 
separation.  No defects of the left ring finger were noted, 
aside from a one-half inch scar.  This scar, however, was 
also noted on the veteran's July 1955 enlistment examination, 
indicating that the scar preexisted his active duty service.  
Additionally, a review of the remaining service treatment 
records establishes that he was not treated for a left ring 
finger disorder during his active duty service.  

Likewise, there is no evidence indicating that the veteran 
sought treatment for a disorder of the left ring finger 
within one year after his separation from the military.  In 
fact, there is no medical evidence that he has ever sought 
treatment for a left ring finger disorder.  According to a 
letter dated October 2006 from the VA Medical Center in 
Miami, Florida, he was being treated for COPD, hypertension, 
dyslipidemia, degenerative arthritis of the right knee, and 
mild glucose intolerance.  There is no mention of a left ring 
finger disorder.  Therefore, the record contains no evidence 
of a medical diagnosis of a left ring finger disorder.  

The Board recognizes that the veteran is of the opinion that 
he suffers from a left ring finger disorder.  However, he is 
a layperson without the appropriate medical training and 
expertise, and is not competent to provide a diagnosis of a 
specific disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For VA to grant service connection, there must be a 
medical diagnosis of a current disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

There is simply no medical evidence of record indicating that 
the veteran has ever had a disorder of the left ring finger, 
and as such, the preponderance of the evidence is against the 
claim.  

With respect to both claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued pulmonary and left ring finger problems since 
active service is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorders began in 
service, the separation examination was absent of any 
complaints.  Moreover, the post-service evidence does not 
reflect treatment related to a pulmonary disorder for many 
years following active service, and no current diagnosis 
related to a left finger disorder .  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for nearly 40 years (for 
COPD) and no complaints regarding the left finger following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed COPD 
and left ring finger complaints, and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.


ORDER

Service connection for a chronic respiratory disorder, 
claimed as COPD, is denied.  

Service connection for a disorder of the left ring finger is 
denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


